

EXHIBIT 10.73


THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF MAY BE SOLD, TRANSFERRED,  OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.


WITS BASIN PRECIOUS MINERALS INC.


Amended and Restated
10% Senior Secured Convertible Promissory Note


No. PP-1.1
$ 117,391.25

Dated:  December 17, 2009


For value received, WITS BASIN PRECIOUS MINERALS INC., a Minnesota corporation
(the “Maker”), hereby promises to pay to the order of China Gold, LLC, a Kansas
limited liability company with an address of 4520 Main Street, Suite 1650,
Kansas City, MO 64111 (together with its successors, representatives, and
permitted assigns, the “Holder”), in accordance with the terms hereinafter
provided, the principal amount of One Hundred Seventeen Thousand Three Hundred
Ninety-One Dollars and Twenty-Five Cents ($117,391.25), together with interest
thereon.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A.  The
outstanding principal balance of this Note shall be due and payable on demand of
Holder on or after February 15, 2010 (the “Maturity Date”) or at such earlier
time as provided herein.
 
1

--------------------------------------------------------------------------------


 
ARTICLE I

Section 1.1            Purchase Agreement.  This Note was originally issued on
February 11, 2008 (the “Original Issuance Date”) and was executed and delivered
pursuant to the Note and Warrant Purchase Agreement, dated as of February 11,
2008 (the “Purchase Agreement”), by and between the Maker and the Holder, as a
successor-in-interest to Platinum Long Term Growth V, LLC, a Delaware limited
liability company pursuant to an assignment and transfer of this Note, the
Purchase Agreement and other Transaction Documents completed on or around April
17, 2009, and reissued to Holder to reflect such assignment and transfer and a
subsequent transfer by Holder of portions of the principal under this Note on or
around June 8, 2009 (the “Existing Note”), with additional transfers of a
portion of the Existing Note completed on September 1, 2009 and November 10,
2009.  This Amended and Restated 10% Senior Secured Convertible Promissory Note
is issued to reflect certain modifications and amendments agreed between the
parties.  Capitalized terms used and not otherwise defined herein shall have the
meanings set forth for such terms in the Purchase Agreement.  Holder has
delivered the original version of the Existing Note to Maker marked “cancelled”
on or prior to the date hereof, and agrees that such Existing Note shall no
longer have any force or effect.


Section 1.2            Interest.  Beginning on the date hereof, the outstanding
principal balance of this Note shall bear interest, in arrears, at a rate per
annum equal to ten percent (10%), payable at the end of each fiscal quarter in
cash.  Interest shall be computed on the basis of a 360-day year of twelve (12)
30-day months, shall compound monthly and shall accrue commencing on the date
hereof.  Furthermore, upon the occurrence of an Event of Default (as defined in
Section 2.1 hereof), the Maker will pay interest to the Holder, payable on
demand, on the outstanding principal balance of and unpaid interest on the Note
from the date of the Event of Default until such Event of Default is cured at
the rate of the lesser of eighteen percent (18%) and the maximum applicable
legal rate per annum.
 
Section 1.3            Payment of Principal; Prepayment.   The Principal Amount
hereof shall be paid in full on the Maturity Date or, if earlier, upon
acceleration of this Note in accordance with the terms hereof. Any amount of
principal repaid hereunder may not be reborrowed.  The Maker may prepay all or
any portion of the principal amount of this Note upon seven (7) business days’
prior written notice to the Holder without premium or penalty (other than as set
forth in Section 3.6); provided, that, it is understood that the Maker shall be
obligated to honor all conversion requests during such seven (7) business day
period.
 
Section 1.4            Security Agreement.  The obligations of the Maker
hereunder are secured by, among other things, a continuing security interest in
certain assets of the Maker and certain of its subsidiaries pursuant to the
terms of that certain Second Amended and Restated Security Agreement (the
“Security Agreement”) dated on or around December 17, 2009 by and between
Holder, Maker, Hunter Bates Mining Corporation (“Hunter Bates”) and Gregory Gold
Producers, Inc. (“Gregory Gold”) and that certain Third Amended and Restated
Pledge Agreement (the “Pledge Agreement”) dated on or around December 17, 2009
by and between Holder, Maker, Hunter Bates and Gregory Gold.
 
Section 1.5            Payment on Non-Business Days.  Whenever any payment to be
made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of New York, such payment may be due on the next succeeding business
day and such next succeeding day shall be included in the calculation of the
amount of accrued interest payable on such date.
 
Section 1.6             Transfer.  This Note may be transferred or sold, subject
to the provisions of Section 5.8 of this Note, or pledged, hypothecated or
otherwise granted as security by the Holder.

 
-2-

--------------------------------------------------------------------------------

 
 
Section 1.7           Replacement.  Upon receipt of a duly executed, notarized
and unsecured written statement from the Holder with respect to the loss, theft
or destruction of this Note (or any replacement hereof) and a standard
indemnity, or, in the case of a mutilation of this Note, upon surrender and
cancellation of such Note, the Maker shall issue a new Note, of like tenor and
amount, in lieu of such lost, stolen, destroyed or mutilated Note.


ARTICLE II


EVENTS OF DEFAULT;  REMEDIES


Section 2.1             Events of Default.  The occurrence of any of the
following events shall be an “Event of Default” under this Note:
 
(a)           any default in the payment of (1) the principal amount hereunder
when due, or (2) interest on, or liquidated damages in respect of, this Note,
within three (3) business days after the same shall become due and payable
(whether on the Maturity Date or by acceleration or otherwise); or
 
(b)           the Maker shall fail to observe or perform any other covenant or
agreement contained in this Note, which failure is not cured, if possible to
cure, within 3 business days after notice of such default sent by the Holder; or
 
(c)           the suspension from listing, without subsequent listing on any one
of, or the failure of the Common Stock to be listed on at least one of the OTC
Bulletin Board, the American Stock Exchange, the Nasdaq Capital Markets, the
Nasdaq Global Market, the Nasdaq Global Select Market or The New York Stock
Exchange, Inc. for a period of five (5) consecutive Trading Days; or
 
(d)           the Maker’s notice to the Holder, including by way of public
announcement, at any time, of its inability to comply (including for any of the
reasons described in Section 3.7(a) hereof) or its intention not to comply with
proper requests for conversion of this Note into shares of Common Stock;
provided, that, an inability to convert this Note pursuant to the terms of
Section 3.4 shall not constitute an Event of Default hereunder or under the
other Transaction Documents; or
 
(e)           the Maker shall fail to (i) timely deliver the shares of Common
Stock upon conversion of the Note or any interest accrued and unpaid, (ii) make
the payment of any fees and/or liquidated damages under this the Purchase
Agreement or the other Transaction Documents, which failure, in the case of (ii)
above, is not remedied within three (3) business days after the Maker’s receipt
of notice thereof from Holder; or
 
(f)            [Reserved]; or
 
(g)          default shall be made in the performance or observance of any
material covenant, condition or agreement contained in the Purchase Agreement or
any other Transaction Document  that is not covered by any other provisions of
this Section 2.1 and such default is not fully cured within three (3) business
days after the  Maker receives notice from the Holder of the occurrence
thereof;  or

 
-3-

--------------------------------------------------------------------------------

 
 
(h)          any material representation or warranty made by the Maker herein or
in the Purchase Agreement or any other Transaction Document shall prove to have
been false or incorrect or breached in a material respect on the date as of
which made; or
 
(i)            the Maker shall (A) default in any payment of any amount or
amounts of principal of or interest on any Indebtedness (other than the
Indebtedness hereunder) the aggregate principal amount of which Indebtedness is
in excess of $200,000 or (B) default in the observance or performance of any
other agreement or condition relating to any Indebtedness, that, in the
aggregate, exceeds $200,000, or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders or beneficiary or beneficiaries of
such Indebtedness to cause with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity; or
 
(j)            the Maker shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
(k)          a proceeding or case shall be commenced in respect of the Maker,
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets in connection with the liquidation or dissolution
of the Maker or (iii) similar relief in respect of it under any law providing
for the relief of debtors, and such proceeding or case described in clause (i),
(ii) or (iii) shall continue undismissed, or unstayed and in effect, for a
period of thirty (30) days or any order for relief shall be entered in an
involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic)
against the Maker or action under the laws of any jurisdiction (foreign or
domestic) analogous to any of the foregoing shall be taken with respect to the
Maker and shall continue undismissed, or unstayed and in effect for a period of
thirty (30) days; or
 
(l)            the failure of the Maker to instruct its transfer agent to remove
any legends from shares of Common Stock eligible to be sold under Rule 144 of
the Securities Act and issue such unlegended certificates to the Holder within
three (3) business days of the Holder’s request so long as the Holder has
provided reasonable assurances to the Maker that such shares of Common Stock can
be sold pursuant to Rule 144.

 
-4-

--------------------------------------------------------------------------------

 
 
Section 2.2            Remedies Upon An Event of Default.  If an Event of
Default shall have occurred and shall be continuing, the Holder of this Note may
at any time at its option, upon delivery of written notice to the Maker, declare
the entire unpaid principal balance of this Note, together with all interest
accrued hereon, due and payable, and thereupon, the same shall be accelerated
and so due and payable, without presentment, demand, protest, or notice, all of
which are hereby expressly unconditionally and irrevocably waived by the Maker;
provided, however, that upon the occurrence of an Event of Default described (i)
in Sections 2.1(j) or (k) above, the outstanding principal balance and accrued
interest hereunder shall be immediately due and payable without notice or demand
of any kind, (ii) in Sections 2.1(b)-(i) and (l) above, the Holder, in its sole
and absolute discretion, may (a) demand the prepayment of this Note pursuant to
Section 3.6(a) hereof (to the extent permitted by Section 3.6(a) hereof), (b)
demand that all or a portion of the principal amount of this Note then
outstanding be converted in accordance with Article III hereof into shares of
Common Stock at a Conversion Price equal to the lesser of (A) the Conversion
Price on the date of such demand or (B) 85% of the lowest VWAP for the 10
Trading Days preceding the date of such demand, with all accrued and unpaid
interest on such principal amount to be paid to the Holder in cash, or (c)
exercise or otherwise enforce any one or more of the Holder’s rights, powers,
privileges, remedies and interests under this Note, the Purchase Agreement or
applicable law and (iii) in the case of any Event of Default arising pursuant to
Section 2.1(a) above, no acceleration shall be effective unless the Maker shall
have been given at least two (2) business days’ prior written notice of such
acceleration and opportunity to cure such Event of Default during such two (2)
business day period.  No course of delay on the part of the Holder shall operate
as a waiver thereof or otherwise prejudice the right of the Holder.  No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.
 
Section 2.3            Put; Special Conversion. If the seven trailing Trading
Day VWAP of the Common Stock shall be less than $0.30 (as appropriately adjusted
for splits, combinations and the like occurring after the Original Issuance
Date), the Holder, at any time and from time to time thereafter and in its sole
discretion, may (i) cause the Maker to prepay in cash all or any portion of this
Note at a price equal to one hundred and fifteen percent (115%) of the aggregate
principal amount of this Note being prepaid plus all accrued and unpaid interest
applicable at the time of such request (such payment to be made within ten (10)
business days of the request therefor), or (ii) demand that all or a portion of
the principal amount of this Note then outstanding be converted in accordance
with Article III hereof into shares of Common Stock at a Conversion Price equal
to the lesser of (A) the Conversion Price on the date of such demand or (B) 85%
of the lowest VWAP for the 10 Trading Days preceding the date of such demand,
with all accrued and unpaid interest on such principal amount to be paid to the
Holder in cash (such payment of interest to be made within five (5) business
days of the request therefor).

 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
CONVERSION; ANTIDILUTION; PREPAYMENT
 
Section 3.1             Conversion Option.
 
(a)           At any time and from time to time on or after the Original
Issuance Date, this Note shall be convertible (in whole or in part), at the
option of the Holder (the “Conversion Option”), into such number of fully paid
and non-assessable shares of Common Stock (the “Conversion Rate”) as is
determined by dividing (x) that portion of the outstanding principal balance
plus any accrued but unpaid interest under this Note as of such date that the
Holder elects to convert by (y) the Conversion Price (as defined in Section 3.2
hereof) then in effect on the date on which the Holder faxes a notice of
conversion (the “Conversion Notice”), duly executed, to the Maker (facsimile
number: (612) 395-5276, Attn.: Mark D. Dacko) (the “Voluntary Conversion Date”),
provided, however, that the Conversion Price shall be subject to adjustment as
described in Section 3.5 below.  The Holder shall deliver this Note to the Maker
at the address designated in the Purchase Agreement at such time that this Note
is fully converted.  With respect to partial conversions of this Note, the Maker
shall keep written records of the amount of this Note converted as of each
Conversion Date.


Section 3.2            Conversion Price.  The term “Conversion Price” shall mean
$0.18, subject to adjustment under Section 3.5 hereof; provided that,
notwithstanding any other provision of this Note, in no event shall the
Conversion Price, as adjusted, be less than $0.01 per share.
 
Section 3.3             Mechanics of Conversion.
 
(a)           Not later than three (3) Trading Days after any Conversion Date,
the Maker or its designated transfer agent, as applicable, shall issue and
deliver to the Depository Trust Company (“DTC”) account on the Holder’s behalf
via the Deposit Withdrawal Agent Commission System (“DWAC”) as specified in the
Conversion Notice, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled.  In the
alternative, not later than three (3) Trading Days after any Conversion Date,
the Maker shall deliver to the applicable Holder by express courier a
certificate or certificates which shall be free of restrictive legends and
trading restrictions (other than those required by Section 5.1 of the Purchase
Agreement) representing the number of shares of Common Stock being acquired upon
the conversion of this Note (the “Delivery Date”).  Notwithstanding the
foregoing to the contrary, the Maker or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on the Holder’s behalf via
DWAC (or certificates free of restrictive legends) if such conversion is in
connection with a sale and the Holder has complied with the applicable
prospectus delivery requirements (as evidenced by documentation furnished to and
reasonably satisfactory to the Maker) or such shares may be sold pursuant to
Rule 144 (without restriction as to volume).  If in the case of any Conversion
Notice such certificate or certificates are not delivered to or as directed by
the applicable Holder by the Delivery Date, the Holder shall be entitled by
written notice to the Maker at any time on or before its receipt of such
certificate or certificates thereafter, to rescind such conversion, in which
event the Maker shall immediately return this Note tendered for conversion,
whereupon the Maker and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice of revocation, except
that any amounts described in Sections 3.3(b) and (c) shall be payable through
the date notice of rescission is given to the Maker.

 
-6-

--------------------------------------------------------------------------------

 
 
(b)           The Maker understands that a delay in the delivery of the shares
of Common Stock upon conversion of this Note beyond the Delivery Date could
result in economic loss to the Holder.  If the Maker fails to deliver to the
Holder such shares via DWAC (or, if applicable, certificates) by the Delivery
Date, the Maker shall pay to such Holder, in cash, an amount per Trading Day for
each Trading Day until such shares are delivered via DWAC or certificates are
delivered (if applicable), together with interest on such amount at a rate of
10% per annum, accruing until such amount and any accrued interest thereon is
paid in full, equal to the greater of (A) (i) 1% of the aggregate principal
amount of the Notes requested to be converted for the first five (5) Trading
Days after the Delivery Date and (ii) 2% of the aggregate principal amount of
the Notes requested to be converted for each Trading Day thereafter and (B)
$2,000 per day (which amount shall be paid as liquidated damages and not as a
penalty).  Nothing herein shall limit a Holder’s right to pursue actual damages
for the Maker’s failure to deliver certificates representing shares of Common
Stock upon conversion within the period specified herein and such Holder shall
have the right to pursue all remedies available to it at law or in equity
(including, without limitation, a decree of specific performance and/or
injunctive relief).  Notwithstanding anything to the contrary contained herein,
the Holder shall be entitled to withdraw a Conversion Notice, and upon such
withdrawal the Maker shall only be obligated to pay the liquidated damages
accrued in accordance with this Section 3.3(b) through the date the Conversion
Notice is withdrawn.
 
(c)           In addition to any other rights available to the Holder, if the
Maker fails to cause its transfer agent to transmit via DWAC or transmit to the
Holder a certificate or certificates representing the shares of Common Stock
issuable upon conversion of this Note on or before the Delivery Date, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the shares of Common Stock issuable upon
conversion of this Note which the Holder anticipated receiving upon such
conversion (a “Buy-In”), then the Maker shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of shares of Common Stock issuable
upon conversion of this Note that the Maker was required to deliver to the
Holder in connection with the conversion at issue times (B) the price at which
the sell order giving rise to such purchase obligation was executed, and (2) at
the option of the Holder, either reinstate the portion of the Note and
equivalent number of shares of Common Stock for which such conversion was not
honored or deliver to the Holder the number of shares of Common Stock that would
have been issued had the Maker timely complied with its conversion and delivery
obligations hereunder.  For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Maker shall be required to pay the Holder $1,000. The
Holder shall provide the Maker written notice indicating the amounts payable to
the Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Maker.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Maker’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this Note as
required pursuant to the terms hereof.

 
-7-

--------------------------------------------------------------------------------

 



 
Section 3.4             Ownership Cap and Certain Conversion Restrictions.
 
(a)           Notwithstanding anything to the contrary set forth in Section 3 of
this Note, at no time may all or a portion of this Note be converted if the
number of shares of Common Stock to be issued pursuant to such conversion would
exceed, when aggregated with all other shares of Common Stock owned by the
Holder at such time, the number of shares of Common Stock which would result in
the Holder beneficially owning (as determined in accordance with Section 13(d)
of the Exchange Act and the rules thereunder) more than 4.99% of all of the
Common Stock outstanding at such time; provided, however, that upon the Holder
providing the Maker with sixty-one (61) days notice (pursuant to Section 4.1
hereof) (the “Waiver Notice”) that the Holder would like to waive this Section
3.4(a) with regard to any or all shares of Common Stock issuable upon conversion
of this Note, this Section 3.4(a) will be of no force or effect with regard to
all or a portion of the Note referenced in the Waiver Notice.
 
(b)           Notwithstanding anything to the contrary set forth in Section 3 of
this Note, at no time may the Holder convert all or a portion of this Note if
the number of shares of Common Stock to be issued pursuant to such conversion,
when aggregated with all other shares of Common Stock owned by the Holder at
such time, would result in the Holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock
outstanding at such time; provided, however, that upon the Holder providing the
Maker with a Waiver Notice that the Holder would like to waive Section 3.4(b) of
this Note with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 3.4(b) shall be of no force or effect with
regard to all or a portion of the Note referenced in the Waiver Notice.
 
Section 3.5            Adjustment of Conversion Price.
 
(a)           Until the Note has been paid in full or converted in full, the
Conversion Price shall be subject to adjustment from time to time as follows:
 
(i)           Adjustments for Stock Splits and Combinations.  If the Maker shall
at any time or from time to time after the Original Issuance Date, effect a
stock split of the outstanding Common Stock, the applicable Conversion Price in
effect immediately prior to the stock split shall be proportionately
decreased.  If the Maker shall at any time or from time to time after the
Original Issuance Date, combine the outstanding shares of Common Stock, the
applicable Conversion Price in effect immediately prior to the combination shall
be proportionately increased.  Any adjustments under this Section 3.5(a)(i)
shall be effective at the close of business on the date the stock split or
combination occurs.

(ii)           Adjustments for Certain Dividends and Distributions.  Other than
with respect to a Subsidiary Dividend (as defined in the Purchase Agreement), if
the Maker shall at any time or from time to time after the Original Issuance
Date, make or issue or set a record date for the determination of holders of
Common Stock entitled to receive a dividend or other distribution payable in
shares of Common Stock, then, and in each event, the applicable Conversion Price
in effect immediately prior to such event shall be decreased as of the time of
such issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, the applicable Conversion
Price then in effect by a fraction:
 
-8-

--------------------------------------------------------------------------------


 
(1)           the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date; and
 
(2)           the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution.
 
(iii)           Adjustment for Other Dividends and Distributions.  With the
exception of the Subsidiary Dividend, if the Maker shall at any time or from
time to time after the Original Issuance Date, make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the applicable Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the holders of this Note shall receive
upon conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the number of securities of the Maker or other issuer (as
applicable) which they would have received had this Note been converted into
Common Stock on the date of such event and had thereafter, during the period
from the date of such event to and including the Conversion Date, retained such
securities (together with any distributions payable thereon during such period),
giving application to all adjustments called for during such period under this
Section 3.5(a)(iii) with respect to the rights of the holders of this Note;
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Conversion Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions.
 
(iv)           Adjustments for Reclassification, Exchange or Substitution.  If
the Common Stock issuable upon conversion of this Note at any time or from time
to time after the Original Issuance Date shall be changed to the same or
different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for in Sections
3.5(a)(i), (ii) and (iii), or a reorganization, merger, consolidation, or sale
of assets provided for in Section 3.5(a)(v)), then, and in each event, an
appropriate revision to the Conversion Price shall be made and provisions shall
be made (by adjustments of the Conversion Price or otherwise) so that the Holder
shall have the right thereafter to convert this Note into the kind and amount of
shares of stock and other securities receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such Note might have been converted immediately prior to such
reclassification, exchange, substitution or other change, all subject to further
adjustment as provided herein.

 
-9-

--------------------------------------------------------------------------------

 
 
(v)           Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets.  If at any time or from time to time after the Original Issuance Date
there shall be a capital reorganization of the Maker (other than by way of a
stock split or combination of shares or stock dividends or distributions
provided for in Section 3.5(a)(i), (ii) and (iii), or a reclassification,
exchange or substitution of shares provided for in Section 3.5(a)(iv)), or a
merger or consolidation of the Maker with or into another Person where the
holders of outstanding voting securities prior to such merger or consolidation
do not own over fifty percent (50%) of the outstanding voting securities of the
merged or consolidated entity, immediately after such merger or consolidation,
or the sale of all or substantially all of the Maker’s properties or assets to
any other Person (an “Organic Change”), then as a part of such Organic Change,
(A) if the surviving entity in any such Organic Change is a public company that
is registered pursuant to the Securities Exchange Act of 1934, as amended, and
its common stock is listed or quoted on a national exchange or the OTC Bulletin
Board, an appropriate revision to the Conversion Price shall be made and
provision shall be made (by adjustments of the Conversion Price or otherwise) so
that the Holder shall have the right thereafter to convert such Note into the
kind and amount of shares of stock and other securities or property of the Maker
or any successor corporation resulting from Organic Change, and (B) if the
surviving entity in any such Organic Change is not a public company that is
registered pursuant to the Securities Exchange Act of 1934, as amended, or its
common stock is not listed or quoted on a national exchange or the OTC Bulletin
Board, the Holder shall have the right to demand prepayment pursuant to Section
3.6(b) hereof.  In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 3.5(a)(v) with respect to the
rights of the Holder after the Organic Change to the end that the provisions of
this Section 3.5(a)(v) (including any adjustment in the applicable Conversion
Price then in effect and the number of shares of stock or other securities
deliverable upon conversion of this Note) shall be applied after that event in
as nearly an equivalent manner as may be practicable.
 
(vi)           Adjustments for Issuance of Additional Shares of Common Stock. In
the event the Maker, shall, at any time, from time to time, issue or sell any
additional shares of common stock (otherwise than as provided  in the foregoing
subsections (i) through (v) of this Section 3.5(a) or pursuant to Common Stock
Equivalents (hereafter defined) granted or issued prior to the Original Issuance
Date) (“Additional Shares of Common Stock”), at a price per share less than the
Conversion Price then in effect or without consideration, then the Conversion
Price upon each such issuance shall be reduced to a price determined by
multiplying the Conversion Price then in effect by a fraction (A) the numerator
of which is the total number of shares of Common Stock then outstanding plus the
number of shares of Common Stock which the aggregate consideration received or
to be received by the Company for the shares so issued (or deemed issued) would
purchase at such Conversion Price, and (B) the denominator of which is the total
number of shares of Common Stock then outstanding plus the number of shares of
Common Stock so issued (or deemed issued).

 
-10-

--------------------------------------------------------------------------------

 

(vii)         Issuance of Common Stock Equivalents.  The provisions of this
Section 3.5(a)(vii) shall apply if (a) the Maker, at any time after the Original
Issuance Date, shall issue any securities convertible into or exchangeable for,
directly or indirectly, Common Stock (“Convertible Securities”), other than the
Note, or (b) any rights or warrants or options to purchase any such Common Stock
or Convertible Securities (collectively, the “Common Stock Equivalents”), other
than the Warrant issued pursuant to the Purchase Agreement, shall be issued or
sold.  If the price per share for which Additional Shares of Common Stock may be
issuable pursuant to any such Common Stock Equivalent shall be less than the
applicable Conversion Price then in effect, or if, after any such issuance of
Common Stock Equivalents, the price per share for which Additional Shares of
Common Stock may be issuable thereafter is amended or adjusted, and such price
as so amended shall be less than the applicable Conversion Price in effect at
the time of such amendment or adjustment, then the applicable Conversion Price
upon each such issuance, amendment or adjustment shall be adjusted as provided
in subsection (vi) of this Section 3.5(a), with the maximum number of shares of
Common Stock issuable upon conversion or exercise of such Common Stock
Equivalents being deemed to have be issued or sold by the Maker at the time of
issuance or sale of such Common Stock Equivalents.  For purposes of this Section
3.5(a)(vii), the “price per share for which Additional Shares of Common Stock
may be issuable” shall be determined by dividing (X) the total amount received
or receivable by the Maker as consideration for the issue or sale of such Common
Stock Equivalents, plus the minimum aggregate amount of additional
consideration, if any, payable to the Maker upon the conversion or exercise
thereof, by (B) the total maximum number of shares of Common Stock issuable upon
the conversion or exercise of all such Common Stock Equivalents. No further
adjustment of the Conversion Price shall be made when Common Stock is actually
issued upon the conversion or exchange of such Common Stock Equivalents, and if
any such issue or sale of Convertible Securities is made upon exercise of any
Rights for which adjustment of the Conversion Price had been made pursuant to
other provisions of Section 3.5(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
 
(viii)        Consideration for Stock.  In case any shares of Common Stock or
any Common Stock Equivalents shall be issued or sold:
 
(1)           in connection with any merger or consolidation in which the Maker
is the surviving corporation (other than any consolidation or merger in which
the previously outstanding shares of Common Stock of the Maker shall be changed
to or exchanged for the stock or other securities of another corporation), the
amount of consideration therefor shall be, deemed to be the fair value, as
determined reasonably and in good faith by the Board of Directors of the Maker,
of such portion of the assets and business of the nonsurviving corporation as
such Board may determine to be attributable to such shares of Common Stock,
Convertible Securities, rights or warrants or options, as the case may be; or
 
(2)           in the event of any consolidation or merger of the Maker in which
the Maker is not the surviving corporation or in which the previously
outstanding shares of Common Stock of the Maker shall be changed into or
exchanged for the stock or other securities of another corporation, or in the
event of any sale of all or substantially all of the assets of the Maker for
stock or other securities of any corporation, the Maker shall be deemed to have
issued a number of shares of its Common Stock for stock or securities or other
property of the other corporation computed on the basis of the actual exchange
ratio on which the transaction was predicated, and for a consideration equal to
the fair market value on the date of such transaction of all such stock or
securities or other property of the other corporation.  If any such calculation
results in adjustment of the applicable Conversion Price, or the number of
shares of Common Stock issuable upon conversion of the Notes, the determination
of the applicable Conversion Price or the number of shares of Common Stock
issuable upon conversion of the Notes immediately prior to such merger,
consolidation or sale, shall be made after giving effect to such adjustment of
the number of shares of Common Stock issuable upon conversion of the Notes.  In
the event Common Stock is issued with other shares or securities or other assets
of the Maker for consideration which covers both, the consideration computed as
provided in this Section 3.5(a)(viii) shall be allocated among such securities
and assets as determined in good faith by the Board of Directors of the Maker.

 
-11-

--------------------------------------------------------------------------------

 
 
(ix)           Superseding Adjustment.  If, at any time after any adjustment of
the Conversion Price then in effect shall have been made pursuant to Section
3.5(a)(vii) as the result of any issuance of any Convertible Securities or
Common Stock Equivalents, and (i) such Convertible Securities or Common Stock
Equivalents, or the right of conversion or exchange in such other Common Stock
Equivalents, shall expire, and all or a portion of such Convertible Securities
or Common Stock Equivalents, or the right of conversion or exchange with respect
to all or a portion of such other Common Stock Equivalents, as the case may be
shall not have been exercised, or (ii) the consideration per share for which
shares of Common Stock are issuable pursuant to such Convertible Securities or
Common Stock Equivalents, shall be increased solely by virtue of provisions
therein contained for an automatic increase in such consideration per share upon
the occurrence of a specified date or event, then any such previous adjustment
to the Conversion Price of the Note shall be rescinded and annulled.  Upon the
occurrence of an event set forth in this Section 3.5(a)(ix), there shall be a
recomputation made of the effect of such Convertible Securities or Common Stock
Equivalents on the basis of: (i) treating the number of Additional Shares of
Common Stock or other property, if any, theretofore actually issued or issuable
pursuant to the previous exercise of any such Convertible Securities or Common
Stock Equivalents or any such right of conversion or exchange, as having been
issued on the date or dates of any such exercise and for the consideration
actually received and receivable therefor, and (ii) treating any such
Convertible Securities or Common Stock Equivalents which then remain outstanding
as having been granted or issued immediately after the time of such increase of
the consideration per share for which shares of Common Stock or other property
are issuable under such Convertible Securities or Common Stock Equivalents;
whereupon a new adjustment of the Conversion Price then in effect shall be made,
which new adjustment shall supersede the previous adjustment so rescinded and
annulled.


(b)           Record Date.  In case the Maker shall take record of the holders
of its Common Stock for the purpose of entitling them to subscribe for or
purchase Common Stock or Convertible Securities, then the date of the issue or
sale of the shares of Common Stock shall be deemed to be such record date.
 
(c)           Certain Issues Excepted.  Anything herein to the contrary
notwithstanding, the Maker shall not be required to make any adjustment to the
Conversion Price in connection with the following: (a) issuances of shares of
Common Stock or options to employees, officers or directors of the Maker
pursuant to any stock or option plan existing on the date hereof if such grants
are duly approved by a majority of the non-employee members of the Board of
Directors of the Maker or a majority of the members of a committee of
non-employee directors established for such purpose; (b) issuances of securities
upon the exercise or exchange of or conversion of any securities issued
hereunder and/or securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the Original Issuance Date,
provided that such securities have not been amended since the Original Issuance
Date to increase the number of such securities or to decrease the exercise,
exchange or conversion price of any such securities, (c) securities issued
pursuant to acquisitions or strategic transactions, provided any such issuance
shall only be to a person which is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of the Maker as
determined in good faith by the Board of Directors of the Maker and in which the
Maker receives benefits in addition to the investment of funds, but shall not
include a transaction in which the Maker is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities, (d) shares of Common Stock (other than as set forth in (a)
through (c) above and (e) below) in an aggregate amount not to exceed 5% of the
number of shares of Common Stock outstanding on the Original Issuance Date and
(e) the issuances set forth on Schedule 3.21 of the Purchase Agreement.

 
-12-

--------------------------------------------------------------------------------

 


(d)           No Impairment.  The Maker shall not, by amendment of its Articles
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Maker, but will at all
times in good faith, assist in the carrying out of all the provisions of this
Section 3.5 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the Holder against
impairment.  In the event a Holder shall elect to convert any Notes as provided
herein, the Maker cannot refuse conversion based on any claim that such Holder
or any one associated or affiliated with such Holder has been engaged in any
violation of law, violation of an agreement to which such Holder is a party or
for any reason whatsoever, unless, an injunction from a court, or notice,
restraining and or adjoining conversion of all or of said Notes shall have
issued and the Maker posts a surety bond for the benefit of such Holder in an
amount equal to one hundred thirty percent (130%) of the amount of the Notes the
Holder has elected to convert, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Holder (as liquidated damages) in the event it obtains
judgment.


(e)           Certificates as to Adjustments.  Upon occurrence of each
adjustment or readjustment of the Conversion Price or number of shares of Common
Stock issuable upon conversion of this Note pursuant to this Section 3.5, the
Maker at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment and readjustment, showing in detail the facts upon which
such adjustment or readjustment is based.  The Maker shall, upon written request
of the Holder, at any time, furnish or cause to be furnished to the Holder a
like certificate setting forth such adjustments and readjustments, the
applicable Conversion Price in effect at the time, and the number of shares of
Common Stock and the amount, if any, of other securities or property which at
the time would be received upon the conversion of this Note.  Notwithstanding
the foregoing, the Maker shall not be obligated to deliver a certificate unless
such certificate would reflect an increase or decrease of at least one percent
(1%) of such adjusted amount.
 
(f)           Issue Taxes.  The Maker shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of this
Note pursuant thereto; provided, however, that the Maker shall not be obligated
to pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.
 
(g)           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of this Note.  In lieu of any fractional shares to which
the Holder would otherwise be entitled, the Maker shall pay cash equal to the
product of such fraction multiplied by the average of the Closing Bid Prices of
the Common Stock for the five (5) consecutive Trading Days immediately preceding
the Conversion Date.
 
-13-

--------------------------------------------------------------------------------


 
(h)           Reservation of Common Stock.  The Maker shall at all times when
this Note shall be outstanding, reserve and keep available out of its authorized
but unissued Common Stock, such number of shares of Common Stock as shall from
time to time be sufficient to effect the conversion of this Note and all
interest accrued thereon; provided that the number of shares of Common Stock so
reserved shall on the date hereof be no less than one hundred percent (100%) of
the number of shares of Common Stock for which this Note and all interest
accrued thereon are at any time convertible.  The Maker shall, if necessary, use
its best efforts from time to time and in accordance with Minnesota law, to
increase the authorized number of shares of Common Stock if at any time the
unissued number of authorized shares shall not be sufficient to satisfy the
Maker’s obligations under this Section 3.5(h).
 
(i)           Regulatory Compliance.  If any shares of Common Stock to be
reserved for the purpose of conversion of this Note or any interest accrued
thereon require registration or listing with or approval of any governmental
authority, stock exchange or other regulatory body under any federal or state
law or regulation or otherwise before such shares may be validly issued or
delivered upon conversion, the Maker shall, at its sole cost and expense, in
good faith and as expeditiously as possible, endeavor to secure such
registration, listing or approval, as the case may be.


Section 3.6            Prepayment.
 
(a)           Prepayment Upon an Event of Default.  Notwithstanding anything to
the contrary contained herein, upon the occurrence of an Event of Default
described in Sections 2.1(b)-(i) or (l) hereof, the Holder shall have the right,
at such Holder’s option, to require the Maker to prepay in cash all or a portion
of this Note at a price equal to one hundred and fifteen percent (115%) of the
aggregate principal amount of this Note plus all accrued and unpaid interest
applicable at the time of such request.  Nothing in this Section 3.6(a) shall
limit the Holder’s rights under Section 2.2 hereof.
 
(b)           Prepayment Option Upon Major Transaction.  In addition to all
other rights of the Holder contained herein, simultaneous with the occurrence of
a Major Transaction (as defined below), the Holder shall have the right, at the
Holder’s option, to require the Maker to prepay all or a portion of the Holder’s
Notes in cash at a price equal to the sum of (i) the greater of (A) one hundred
percent (100%) of the aggregate principal amount of this Note plus all accrued
and unpaid interest and (B) in the event at such time the Holder is unable to
obtain the benefit of its conversion rights through the conversion of this Note
and resale of the shares of Common Stock issuable upon conversion hereof in
accordance with the terms of this Note and the other Transaction Documents or
the Equity Conditions are not satisfied with respect to all such shares of
Common Stock, the aggregate principal amount of this Note plus all accrued but
unpaid interest hereon, divided by the Conversion Price on the date the
Prepayment Price (as defined below) is demanded or otherwise due, multiplied by
the VWAP on the date the Major Transaction Prepayment Price is demanded or
otherwise due, and (ii) all other amounts, costs, expenses and liquidated
damages due in respect of this Note and the other Transaction Documents (the
“Major Transaction Prepayment Price”).

 
-14-

--------------------------------------------------------------------------------

 
 
(c)           Prepayment Option Upon Triggering Event.  In addition to all other
rights of the Holder contained herein, after a Triggering Event (as defined
below), the Holder shall have the right, at the Holder’s option, to require the
Maker to prepay all or a portion of this Note in cash at a price equal to the
sum of (i) the greater of (A) one hundred percent (100%) of the aggregate
principal amount of this Note plus all accrued and unpaid interest and (B) the
aggregate principal amount of this Note plus all accrued but unpaid interest
hereon, divided by the Conversion Price on the date the Prepayment Price (as
defined below) is demanded or otherwise due, multiplied by the VWAP on the date
the Prepayment Price is demanded or otherwise due, and (ii) all other amounts,
costs, expenses and liquidated damages due in respect of this Note and the other
Transaction Documents (the “Triggering Event Prepayment Price,” and,
collectively with the Major Transaction Prepayment Price, the “Prepayment
Price”).
 
(d)           “Major Transaction.”  A “Major Transaction” shall be deemed to
have occurred at such time as any of the following events:
 
(i)            the consolidation, merger or other business combination of the
Maker with or into another Person (other than (A) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Maker or (B) a consolidation, merger or other business combination in which
holders of the Maker’s voting power immediately prior to the transaction
continue after the transaction to hold, directly or indirectly, the voting power
of the surviving entity or entities necessary to elect a majority of the members
of the board of directors (or their equivalent if other than a corporation) of
such entity or entities).
 
(ii)           the sale or transfer of more than fifty percent (50%) of the
Maker’s assets (based on the fair market value as determined in good faith by
the Maker’s Board of Directors) other than inventory in the ordinary course of
business in one or a related series of transactions; or
 
(iii)          closing of a purchase, tender or exchange offer made to the
holders of more than fifty percent (50%) of the outstanding shares of Common
Stock in which more than fifty percent (50%) of the outstanding shares of Common
Stock were tendered and accepted.
 
(e)           [Intentionally omitted.]
 
(f)           “Triggering Event.”  A “Triggering Event” shall be deemed to have
occurred at such time as any of the following events:
 
(i)            the suspension from listing, without subsequent listing on any
one of, or the failure of the Common Stock to be listed on at least one of the
OTC Bulletin Board, the American Stock Exchange, the Nasdaq National Market, the
Nasdaq SmallCap Market or The New York Stock Exchange, Inc., for a period of
five (5) consecutive Trading Days;
 
(ii)           the Maker’s notice to the Holder, including by way of public
announcement, at any time, of its inability to comply (including for any of the
reasons described in Section 3.7) or its intention not to comply with proper
requests for conversion of this Note into shares of Common Stock; provided that
such inability to convert due to the terms of Section 3.4 hereof shall not
constitute a Triggering Event; or
 
-15-

--------------------------------------------------------------------------------


 
(iii)          the Maker’s failure to comply with a Conversion Notice tendered
in accordance with the provisions of this Note within ten (10) business days
after the receipt by the Maker of the Conversion Notice; provided that such
inability to convert due to the terms of Section 3.4 hereof shall not constitute
a Triggering Event; or
 
(iv)          the Maker deregisters its shares of Common Stock and as a result
such shares of Common Stock are no longer publicly traded; or
 
(v)           the Maker consummates a “going private” transaction and as a
result the Common Stock is no longer registered under Sections 12(b) or 12(g) of
the Exchange Act.
 
(g)           [Intentionally omitted.]
 
(h)           Mechanics of Prepayment at Option of Holder Upon Major
Transaction.  No sooner than twenty (20) days nor later than ten (10) days prior
to the consummation of a Major Transaction, but not prior to the public
announcement of such Major Transaction, the Maker shall deliver written notice
thereof via facsimile and overnight courier (“Notice of Major Transaction”) to
the Holder of this Note.  At any time after receipt of a Notice of Major
Transaction (or, in the event a Notice of Major Transaction is not delivered at
least ten (10) days prior to a Major Transaction, at any time within ten (10)
days prior to a Major Transaction), any holder of the Notes then outstanding may
require the Maker to prepay, effective immediately prior to the consummation of
such Major Transaction, all of the holder’s Notes then outstanding by delivering
written notice thereof via facsimile and overnight courier (“Notice of
Prepayment at Option of Holder Upon Major Transaction”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Major Transaction shall indicate
(i) the principal amount of the Notes that such holder is electing to have
prepaid and (ii) the applicable Major Transaction Prepayment Price, as
calculated pursuant to Section 3.6(b) above.
 
(i)           Mechanics of Prepayment at Option of Holder Upon Triggering
Event.  Within three (3) business days after the occurrence of a Triggering
Event, the Maker shall deliver written notice thereof via facsimile and
overnight courier (“Notice of Triggering Event”) to the Holder.  At any time
after the earlier of a holder’s receipt of a Notice of Triggering Event and such
holder becoming aware of a Triggering Event, the Holder may require the Maker to
prepay this Note by delivering written notice thereof via facsimile and
overnight courier (“Notice of Prepayment at Option of Holder Upon Triggering
Event”) to the Maker, which Notice of Prepayment at Option of Holder Upon
Triggering Event shall indicate (i) the amount of the Note that the Holder is
electing to have prepaid and (ii) the applicable Triggering Event Prepayment
Price, as calculated pursuant to Section 3.6(c) above.  The Holder shall only be
permitted to require the Maker to prepay the Note pursuant to Section 3.6 hereof
for the greater of a period of ten (10) days after receipt by such holder of a
Notice of Triggering Event or for so long as such Triggering Event is
continuing.

 
-16-

--------------------------------------------------------------------------------

 
 
(j)           Payment of Prepayment Price.  Upon the Maker’s receipt of a Notice
of Prepayment at Option of Holder Upon Triggering Event or a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from the Holder, the Maker
shall deliver the applicable Triggering Event Prepayment Price, in the case of a
prepayment pursuant to Section 3.6(i), to the Holder within five (5) business
days after the Maker’s receipt of a Notice of Prepayment at Option of Holder
Upon Triggering Event and, in the case of a prepayment pursuant to Section
3.6(h), the Maker shall deliver the applicable Major Transaction Prepayment
Price immediately prior to the consummation of the Major Transaction; provided
that the Holder’s original Note shall have been so delivered to the Maker.  If
the Maker shall fail to prepay the Note (other than pursuant to a dispute as to
the arithmetic calculation of the Prepayment Price), in addition to any remedy
the Holder may have under this Note and the Purchase Agreement, the applicable
Prepayment Price payable in respect of the Note (or portion thereof) not prepaid
shall bear interest at the rate of two percent (2%) per month (prorated for
partial months) until paid in full.  Until the Maker pays such unpaid applicable
Prepayment Price in full to the Holder, the Holder shall have the option (the
“Void Optional Prepayment Option”) to, in lieu of prepayment, require the Maker
to promptly return to the Holder all or that portion of the Note that was
submitted for prepayment by such holder(s) under this Section 3.6 and for which
the applicable Prepayment Price has not been paid, by sending written notice
thereof to the Maker via facsimile (the “Void Optional Prepayment
Notice”).  Upon the Maker’s receipt of such Void Optional Prepayment Notice and
prior to payment of the full applicable Prepayment Price to the Holder, (i) the
Notice of Prepayment at Option of Holder Upon Triggering Event or the Notice of
Prepayment at Option of Holder Upon Major Transaction, as the case may be, shall
be null and void with respect to the Note submitted for prepayment and for which
the applicable Prepayment Price has not been paid, (ii) the Maker shall
immediately return the Note submitted to the Maker by the Holder for prepayment
under this Section 3.6(j) and for which the applicable Prepayment Price has not
been paid and (iii) the Conversion Price of the Note shall be adjusted to the
lesser of (A) the Conversion Price as in effect on the date on which the Void
Optional Prepayment Notice is delivered to the Maker and (B) the lowest Closing
Bid Price during the period beginning on the date on which the Notice of
Prepayment of Option of Holder Upon Major Transaction or the Notice of
Prepayment at Option of Holder Upon Triggering Event, as the case may be, is
delivered to the Maker and ending on the date on which the Void Optional
Prepayment Notice is delivered to the Maker; provided that no adjustment shall
be made if such adjustment would result in an increase of the Conversion Price
then in effect.  The Holder’s delivery of a Void Optional Prepayment Notice and
exercise of its rights following such notice shall not affect the Maker’s
obligations to make any payments which have accrued prior to the date of such
notice.  Payments provided for in this Section 3.6 shall have priority to
payments to other stockholders in connection with a Major Transaction.
 
Section 3.7            Inability to Fully Convert.

(a)           Holder’s Option if Maker Cannot Fully Convert.  If, upon the
Maker’s receipt of a Conversion Notice, the Maker cannot issue shares of Common
Stock for any reason (other than pursuant to the terms of Section 3.4 hereof),
including, without limitation, because the Maker (x) does not have a sufficient
number of shares of Common Stock authorized and available, or (y) is otherwise
prohibited by applicable law or by the rules or regulations of any stock
exchange, interdealer quotation system or other self-regulatory organization
with jurisdiction over the Maker or any of its securities from issuing all of
the Common Stock which is to be issued to the Holder pursuant to a Conversion
Notice, then the Maker shall issue as many shares of Common Stock as it is able
to issue in accordance with the Holder’s Conversion Notice and, with respect to
the unconverted portion of this Note, the Holder, solely at Holder’s option, can
elect to:
 
-17-

--------------------------------------------------------------------------------


 
(i)            If the Maker’s inability to fully convert is pursuant to Section
3.7(a)(x) above, require the Maker to prepay that portion of this Note for which
the Maker is unable to issue Common Stock in accordance with the Holder’s
Conversion Notice (the “Mandatory Prepayment”) at a price per share equal to the
Triggering Event Prepayment Price as of such Conversion Date (the “Mandatory
Prepayment Price”);
 
(ii)           if the Maker’s inability to fully convert is pursuant to Section
3.7(a)(y) above, require the Maker to issue restricted shares of Common Stock in
accordance with such holder’s Conversion Notice;
 
(iii)          void its Conversion Notice and retain or have returned, as the
case may be, this Note that was to be converted pursuant to the Conversion
Notice (provided that the Holder’s voiding its Conversion Notice shall not
effect the Maker’s obligations to make any payments which have accrued prior to
the date of such notice);
 
(iv)          exercise its Buy-In rights pursuant to and in accordance with the
terms and provisions of Section 3.3(c) of this Note; provided that such
inability to convert is not due to the terms of Section 3.4 hereof.
 
In the event the Holder shall elect to convert any portion of the Note as
provided herein, the Maker cannot refuse conversion based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, violation of an agreement to which such Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and or adjoining conversion of the Note shall have been issued and
the Maker posts a surety bond for the benefit of such Holder in an amount equal
to 130% of the principal amount of the Note the Holder has elected to convert,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Holder in the
event it obtains judgment.


(b)           Mechanics of Fulfilling Holder’s Election.  The Maker shall
immediately send via facsimile to the Holder, upon receipt of a facsimile copy
of a Conversion Notice from the Holder which cannot be fully satisfied as
described in Section 3.7(a) above, a notice of the Maker’s inability to fully
satisfy the Conversion Notice (the “Inability to Fully Convert Notice”).  Such
Inability to Fully Convert Notice shall indicate (i) the reason why the Maker is
unable to fully satisfy such holder’s Conversion Notice, (ii) the amount of this
Note which cannot be converted and (iii) the applicable Mandatory Prepayment
Price.  The Holder shall notify the Maker of its election pursuant to Section
3.7(a) above by delivering written notice via facsimile to the Maker (“Notice in
Response to Inability to Convert”).

 
-18-

--------------------------------------------------------------------------------

 
 
(c)           Payment of Prepayment Price.  If the Holder shall elect to have
the Note prepaid pursuant to Section 3.7(a)(i) above, the Maker shall pay the
Mandatory Prepayment Price to the Holder within thirty (30) days of the Maker’s
receipt of the Holder’s Notice in Response to Inability to Convert, provided
that prior to the Maker’s receipt of the Holder’s Notice in Response to
Inability to Convert the Maker has not delivered a notice to the Holder stating,
to the satisfaction of the Holder, that the event or condition resulting in the
Mandatory Prepayment has been cured and all Conversion Shares issuable to the
Holder can and will be delivered to the Holder in accordance with the terms of
this Note.  If the Maker shall fail to pay the applicable Mandatory Prepayment
Price to the Holder on the date that is one (1) business day following the
30-day period following the Maker’s receipt of the Holder’s Notice in Response
to Inability to Convert (other than pursuant to a dispute as to the
determination of the arithmetic calculation of the Prepayment Price), in
addition to any remedy the Holder may have under this Note and the Purchase
Agreement, such unpaid amount shall bear interest at the rate of two percent
(2%) per month (prorated for partial months) until paid in full.  Until the full
Mandatory Prepayment Price is paid in full to the Holder, the Holder may (i)
void the Mandatory Prepayment with respect to that portion of the Note for which
the full Mandatory Prepayment Price has not been paid, (ii) receive back such
Note, and (iii) require that the Conversion Price of such returned Note be
adjusted to the lesser of (A) the Conversion Price as in effect on the date on
which the Holder voided the Mandatory Prepayment and (B) the lowest Closing Bid
Price during the period beginning on the Conversion Date and ending on the date
the Holder voided the Mandatory Prepayment.
 
Section 3.8            No Rights as Shareholder.  Nothing contained in this Note
shall be construed as conferring upon the Holder, prior to the conversion of
this Note, the right to vote or to receive dividends or to consent or to receive
notice as a shareholder in respect of any meeting of shareholders for the
election of directors of the Maker or of any other matter, or any other rights
as a shareholder of the Maker.


ARTICLE IV
COVENANTS


For so long as this Note is outstanding, without the prior written consent of
the Holder:


Section 4.1            No Liens.  Other than Permitted Encumbrances, the Maker
shall not, and shall not permit any Guarantor to, enter into, create, incur,
assume or suffer to exist any liens, security interests, charges, claims or
other encumbrances of any kind (collectively, “Liens”) ranking in priority to or
pari passu with the liens provided to Holder under the Security Agreement and
Pledge Agreement with respect to any of its assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom except for
the Permitted Liens.
 
Section 4.2            No Indebtedness.  The Maker shall not, and shall not
permit any Guarantor to, enter into, create, incur, assume or suffer to exist
any Indebtedness, other than (i) Permitted Subordinated Indebtedness, (ii)
Indebtedness existing on the date hereof and disclosed in the Commission
Documents and (iii) purchase money security indebtedness for assets acquired by
the Maker or the Guarantors in the ordinary course of their respective
businesses, provided that such Indebtedness does not exceed the fair market
value of the asset acquired by the Maker (“Permitted PMSI Debt”).
 
Section 4.3            Compliance with Transaction Documents.  The Maker shall,
and shall cause the Guarantors to, comply with their respective obligations
under this Note and the other Transaction Documents.
 
-19-

--------------------------------------------------------------------------------




ARTICLE V


MISCELLANEOUS
Section 5.1            Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The Maker will give
written notice to the Holder at least ten (10) days prior to the date on which
the Maker takes a record (x) with respect to any dividend or distribution upon
the Common Stock, (y) with respect to any pro rata subscription offer to holders
of Common Stock or (z) for determining rights to vote with respect to any
Organic Change, dissolution, liquidation or winding-up and in no event shall
such notice be provided to such holder prior to such information being made
known to the public.  The Maker will also give written notice to the Holder at
least ten (10) days prior to the date on which any Organic Change, dissolution,
liquidation or winding-up will take place and in no event shall such notice be
provided to the Holder prior to such information being made known to the public.
 
Section 5.2            Governing Law; Consent to Forum.  This Note shall be
governed by the laws of the State of Kansas without giving effect to any choice
of law rules thereof; provided, however, that if any of the collateral securing
the Indebtedness shall be located in any jurisdiction other than Kansas, the
laws of such jurisdiction shall govern the method, manner and procedure for
foreclosure of Holder’s security interest, lien or mortgage upon such collateral
and the enforcement of Holder’s other remedies in respect of such collateral to
the extent that the laws of such jurisdiction are different from or inconsistent
with the laws of Kansas.  AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY
RECEIVED, ISSUER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE COURT LOCATED
WITHIN JOHNSON COUNTY, KANSAS OR FEDERAL COURT IN THE DISTRICT OF KANSAS, AND
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF.  ISSUER WAIVES
ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE.  ISSUER FURTHER AGREES NOT TO ASSERT AGAINST HOLDER
(EXCEPT BY WAY OF A DEFENSE OR COUNTERCLAIM IN A PROCEEDING INITIATED BY HOLDER)
ANY CLAIM OR OTHER ASSERTION OF LIABILITY WITH RESPECT TO THIS NOTE, THE OTHER
INVESTMENT DOCUMENTS, HOLDER’S CONDUCT OR OTHERWISE IN ANY JURISDICTION OTHER
THAN THE FOREGOING JURISDICTIONS.
 
Section 5.3            Headings.  Article and section headings in this Note are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.
 
-20-

--------------------------------------------------------------------------------


 
Section 5.4            Remedies, Characterizations, Other Obligations, Breaches
and Injunctive Relief.  The remedies provided in this Note shall be cumulative
and in addition to all other remedies available under this Note, at law or in
equity (including, without limitation, a decree of specific performance and/or
other injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note.  Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof).  The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available rights
and remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.
 
Section 5.5            Enforcement Expenses.  The Maker agrees to pay all costs
and expenses of enforcement of this Note, including, without limitation,
reasonable attorneys’ fees and expenses.
 
Section 5.6            Binding Effect.   The obligations of the Maker and the
Holder set forth herein shall be binding upon the successors and assigns of each
such party, whether or not such successors or assigns are permitted by the terms
hereof.
 
Section 5.7            Amendments.  This Note may not be modified or amended in
any manner except in writing executed by the Maker and the Holder.
 
Section 5.8            Compliance with Securities Laws.  The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note.  This Note
and any Note issued in substitution or replacement therefor shall be stamped or
imprinted with a legend in substantially the following form:

“THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN
THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE MAKER THAT THIS
NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE MAY BE
SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.”
 
-21-

--------------------------------------------------------------------------------



 
Section 5.9            Parties in Interest.  This Note shall be binding upon,
inure to the benefit of and be enforceable by the Maker, the Holder and their
respective successors and permitted assigns.
 
Section 5.10          Failure or Indulgence Not Waiver.  No failure or delay on
the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
Section 5.11          Maker Waivers; Dispute Resolution.  Except as otherwise
specifically provided herein, the Maker and all others that may become liable
for all or any part of the obligations evidenced by this Note, hereby waive
presentment, demand, notice of nonpayment, protest and all other demands’ and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, and do hereby consent to any number of renewals of extensions of
the time or payment hereof and agree that any such renewals or extensions may be
made without notice to any such persons and without affecting their liability
herein and do further consent to the release of any person liable hereon, all
without affecting the liability of the other persons, firms or Maker liable for
the payment of this Note, AND DO HEREBY WAIVE TRIAL BY JURY.
 
(a)           No delay or omission on the part of the Holder in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Holder, nor shall any waiver by
the Holder of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.
 
(b)           THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS
A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
-22-

--------------------------------------------------------------------------------


 
(c)           In the case of a reasonable dispute as to the determination of the
Closing Bid Price or the VWAP or the arithmetic calculation of the Conversion
Price, any adjustment to the Conversion Price, liquidated damages amount,
interest or dividend calculation, or any redemption price, redemption amount,
adjusted Conversion Price, or similar calculation, or as to whether a subsequent
issuance of securities is prohibited hereunder or would lead to an adjustment to
the Conversion Price, the Maker shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of receipt,
or deemed receipt, of the Conversion Notice, any redemption notice, default
notice or other event giving rise to such dispute, as the case may be, to the
Holder. If, after a good faith effort by the parties, the Holder and the Maker
are unable to agree upon such determination or calculation within two (2)
Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Maker shall, within two (2) Business Days
submit via facsimile (a) the disputed determination of the Closing Price or the
VWAP to an independent, reputable investment bank selected by the Maker and
approved by the Holder, which approval shall not be unreasonably withheld, (b)
the disputed arithmetic calculation of the Conversion Price, adjusted Conversion
Price or any redemption price, redemption amount or default amount to the
Maker’s independent, outside accountant or (c) the disputed facts regarding
whether a subsequent issuance of securities is prohibited hereunder or would
lead to an adjustment to the Conversion Price (or any of the other above
described facts not expressly designated to the investment bank or accountant),
to an expert attorney from a nationally recognized outside law firm (having at
least 100 attorneys and having with no prior relationship with the Maker)
selected by the Maker and approved by the Holder.  The Maker, at the Maker’s
expense, shall cause the investment bank, the accountant, the law firm, or other
expert, as the case may be, to perform the determinations or calculations and
notify the Maker and the Holder of the results no later than five (5) Business
Days from the time it receives the disputed determinations or calculations. Such
investment bank’s, accountant’s or attorney’s determination or calculation, as
the case may be, shall be binding upon all parties absent demonstrable error.


Section 5.12          Definitions.  Terms used herein and not defined shall have
the meanings set forth in the Purchase Agreement.  For the purposes hereof, the
following terms shall have the following meanings:
 
“Closing Bid Price” shall mean, on any particular date (i) the last trading
price per share of the Common Stock on such date on the OTC Bulletin Board or
another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the last trading price
on such exchange or quotation system on the date nearest preceding such date, or
(ii) if the Common Stock is not then listed or traded on a registered national
securities exchange or quoted on the OTC Bulletin Board, then the average of the
“Pink Sheet” quotes for the relevant conversion period, as determined in good
faith by the Holder, or (iii) if the Common Stock is not then publicly traded
the fair market value of a share of Common Stock as determined by the Maker and
reasonably acceptable to the Holder.

“Equity Conditions” shall mean, during the period in question, (i) the Maker
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Conversion Notices of the Holder, if any,
(ii) all liquidated damages and other amounts owing to the Holder in respect of
this Note and the other Transaction Documents shall have been paid; (iii) (A)
there is an effective Registration Statement pursuant to which the Holder is
permitted to utilize the prospectus thereunder to resell all of the shares
issued or issuable pursuant to the Transaction Documents or (B) there exists,
under Rule 144 of the Securities Act, “current public information” with respect
to the Maker and the Holder is permitted to resell the shares of Common Stock
issued or issuable pursuant to the Transaction Documents pursuant to Rule 144 of
the Securities Act, without any restriction as to volume, (iv) the Common Stock
is trading on the Trading Market and all of the shares issuable pursuant to the
Transaction Documents are listed for trading on a Trading Market (and the Maker
believes, in good faith, that trading of the Common Stock on a Trading Market
will continue uninterrupted for the foreseeable future), (v) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares issuable pursuant to the
Transaction Documents, (vi) there is then existing no Event of Default or event
which, with the passage of time or the giving of notice, would constitute an
Event of Default, and (vii) no public announcement of a pending or proposed
Major Transaction or Triggering Event has occurred.
 
-23-

--------------------------------------------------------------------------------


 
“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, current swap agreements, interest rate hedging agreements, interest
rate swaps, or other financial products, (c) all capital lease obligations that
exceed $10,000 in the aggregate in any fiscal year, (d) all obligations or
liabilities secured by a lien or encumbrance on any asset of the Maker,
irrespective of whether such obligation or liability is assumed, (e) all
obligations for the deferred purchase price of assets, together with trade debt
and other accounts payable that exceed $10,000 in the aggregate in any fiscal
year, (f) all synthetic leases, and (g) any obligation guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse) any of the foregoing obligations of any other
person; provided, however, Indebtedness shall not include (a) usual and
customary trade debt incurred in the ordinary course of business and (b)
endorsements for collection or deposit in the ordinary course of business.


“Permitted Encumbrance” means the individual and collective reference to the
following: (a) Liens for taxes, assessments and other governmental charges or
levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with GAAP; (b) Liens imposed by law
which were incurred in the ordinary course of the Maker’s business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and
other similar Liens arising in the ordinary course of the Maker’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Maker and its consolidated subsidiaries or (y)
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing for the foreseeable future the forfeiture or sale
of the property or asset subject to such Lien, (c) Liens securing Permitted
Subordinated Indebtedness, (d) Liens securing Permitted PMSI Debt, provided that
Indebtedness is secured solely by Liens on the assets acquired with the proceeds
of such Permitted PMSI Debt; (e) Liens in favor of Holder; (f) Liens in favor of
Kenglo One Ltd; and (g) Permitted Liens, as defined in the Security Agreement.

“Permitted Subordinated Indebtedness” means Indebtedness incurred after the date
hereof that (i) shall be expressly subordinate in right of payment to this Note
in form and substance satisfactory to the Holder in its reasonable discretion,
(ii) shall not be secured by any asset, agreement or other collateral, other
than liens expressly subordinate to the liens securing this Note, and (iii) in
the event of any bankruptcy, liquidation or other similar proceeding, shall
provide for the payment in full of this Note prior to the payment of any amounts
in respect thereof.


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
-24-

--------------------------------------------------------------------------------


 
“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.


“Trading Market” means the Over the Counter Bulletin Board, the New York Stock
Exchange, the Nasdaq Capital Markets, the Nasdaq Global Markets, the Nasdaq
Global Select Market or the American Stock Exchange.


“VWAP” means, for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board or national securities
exchange as reported by Bloomberg Financial L.P. (based on a Trading Day from
9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common Stock is
not then listed or quoted on the OTC Bulletin Board or a national securities
exchange and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (iii) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Maker.

 
-25-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.


WITS BASIN PRECIOUS MINERALS INC.
     
By:
/s/ Stephen D. King
 
Name: 
Stephen D. King
 
Title:
Chief Executive Officer



Signature Page
to Amended and Restated 10% Senior Secured Convertible Promissory Note

 
-26-

--------------------------------------------------------------------------------

 